Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
Status of the Application 
	Claims 1-11, 13-19 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A preliminary amendment of claims 3-9, 13-14, 17, 19 and cancellation of claim 12 as submitted in a communication filed on 5/19/2020 is acknowledged. 

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to a variant of a parent lipase.

Group II, claim(s) 13, drawn to a method of cleaning a surface.

Group III, claim(s) 14-19, drawn to a polynucleotide encoding a variant of a parent lipase, an 	expression vector and a host cell comprising said polynucleotide, and a method to recombinantly 	produce said variant.

The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
According to PCT Rule 13.2, unity of invention exists only when the shared same or corresponding special technical feature is a contribution over the prior art.  The inventions listed as Groups I-III do not relate to a single general inventive concept because they lack the same or corresponding special technical feature.  The technical feature linking Groups I-III is a variant of a lipase that has at least 60% but less than 100% sequence identity to the polypeptide of SEQ ID NO: 2, wherein said variant has substitutions that correspond to substitutions G91A and N92D in the polypeptide of SEQ ID NO: 2, wherein said variant further comprises substitutions at positions corresponding to positions 231 and 233 in the polypeptide of SEQ ID NO: 2, and wherein said variant also comprises one or more substitutions at positions corresponding to positions 82-100 of the polypeptide of SEQ ID NO: 2, which is shown by Borch et al. (WO 2016/102356 published 6/30/2016) to lack novelty or inventive step since Borch et al. teach a variant of the polypeptide of SEQ ID NO: 2 having the substitutions corresponding to substitutions E1C, G91A, N92D, D96L, K98Q, L227G, T231R and N233C of the polypeptide of SEQ ID NO: 2 (page 96, variant X).  The polypeptide of SEQ ID NO: 2 of Borch et al. and the polypeptide of SEQ ID NO: 2 of the instant application are identical. See alignment below.  Therefore, the variant of Borch et al. has 97.3% sequence identity with the polypeptide of SEQ ID NO: 2 (97.3% = 283x100/291; SEQ ID NO: 2 has 291 amino acids).  Thus,  the technical feature does not make a contribution over the prior art and the claimed inventions do not meet the requirement of unity of invention under PCT Rule 13.2.

Query = SEQ ID NO:2 of 16/765,247
Sbjct = SEQ ID NO:2 of WO 2016/102356

Alignment statistics for match #1
NW Score	Identities	Positives	Gaps
1551	        291/291(100%)	291/291(100%)	0/291(0%)
Query  1    MRSSLVLFFVSAWTALASPIRREVSQDLFNQFNLFAQYSAAAYCGKNNDAPAGTNITCTG  60
            MRSSLVLFFVSAWTALASPIRREVSQDLFNQFNLFAQYSAAAYCGKNNDAPAGTNITCTG
Sbjct  1    MRSSLVLFFVSAWTALASPIRREVSQDLFNQFNLFAQYSAAAYCGKNNDAPAGTNITCTG  60

Query  61   NACPEVEKADATFLYSFEDSGVGDVTGFLALDNTNKLIVLSFRGSRSIENWIGNLNFDLK  120
            NACPEVEKADATFLYSFEDSGVGDVTGFLALDNTNKLIVLSFRGSRSIENWIGNLNFDLK
Sbjct  61   NACPEVEKADATFLYSFEDSGVGDVTGFLALDNTNKLIVLSFRGSRSIENWIGNLNFDLK  120

Query  121  EINDICSGCRGHDGFTSSWRSVADTLRQKVEDAVREHPDYRVVFTGHSLGGALATVAGAD  180
            EINDICSGCRGHDGFTSSWRSVADTLRQKVEDAVREHPDYRVVFTGHSLGGALATVAGAD
Sbjct  121  EINDICSGCRGHDGFTSSWRSVADTLRQKVEDAVREHPDYRVVFTGHSLGGALATVAGAD  180

Query  181  LRGNGYDIDVFSYGAPRVGNRAFAEFLTVQTGGTLYRITHTNDIVPRLPPREFGYSHSSP  240
            LRGNGYDIDVFSYGAPRVGNRAFAEFLTVQTGGTLYRITHTNDIVPRLPPREFGYSHSSP
Sbjct  181  LRGNGYDIDVFSYGAPRVGNRAFAEFLTVQTGGTLYRITHTNDIVPRLPPREFGYSHSSP  240

Query  241  EYWIKSGTLVPVTRNDIVKIEGIDATGGNNQPNIPDIPAHLWYFGLIGTCL  291
            EYWIKSGTLVPVTRNDIVKIEGIDATGGNNQPNIPDIPAHLWYFGLIGTCL
Sbjct  241  EYWIKSGTLVPVTRNDIVKIEGIDATGGNNQPNIPDIPAHLWYFGLIGTCL  291


In addition to the election of a single invention from Groups I-III as set forth above, Applicant is hereby requested to elect a single combination of additional substitutions that must be present in the variant from  the substitutions S83T; R84N; I86L,P; I90V; L93F; N94E; D96I,V,H,L; K98I,Q; I100Y; Q4E, R; D27R; G38A; K46Q; T50K; F51I, V; S54T, E56R, Q; T72R; K74E; D111A; R118F; G163K; G212R; Y220F; R232Q; K237V; T244E; D254A,G,L,S,T; I255G,L,T,V; P256G,L,N,R,S,T,Y; L264A,P; and L269V.  The single combination can be one substitution (e.g., I255L) or several substitutions (e.g., D254S, P256T, and L264P). 
The Examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention  must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can also be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.




/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
June 21, 2022